IIoldijn, J.,
delivered the opinion of the court.
This is an appeal from a decree dissolving an injunction and dismissing the bill of the appellants, who, as. taxpayers, sought to restrain the board of supervisors from issuing forty thousand dollars in bonds for the erection of a schoolhouse in a consolidated school district.
Upon the presentation of a petition by the patrons to the school board of Bolivar county asking that the Gunnison and Deeson school districts be consolidated into one district to be known as the Gunnison consolidated school district, and that the schoolhouse of said district be located at Gunnison, the schoolboard entered an order establishing the Gunnison consolidated school district and appointing trustees therefor.
Following the establishment of the district, the board of supervisors, was petitioned to issue forty thousand dollars in bonds with which to erect a new school building for the district. Thereupon the board entered its order *175declaring its purpose to issue said bonds, and directed the clerk to give due notice thereof by .publication. Following this, twenty per centum of the taxpayers of the district petitioned against the isuance of the bonds, whereupon the board of supervisors, in compliance with chapter 209, Laws of 1918, section 2, directed that an election be held in said district to determine whether the bonds should be issued. The order of the board directed that the election should be held “in the towns of Gunnison, Deeson, and Round Lake on May 30, 1919.” The election commissioners also gave notice that the election would be held “in the towns of Gunnison, Deeson, and Round Lake, in the Gunnison consolidated school district.” Notice of the proposal of the board to issue the bonds was given by the clerk.
In pursuance of the order of the board an election was held on the question of the issuance of the bonds, which resulted in a large majority voting for the issuance of the bonds. The election was held at three places, apparently private stores situated respectively soméwhere in the towns of Gunnison, Deeson, and Round Lake. The voting places where the election was held were not designated by the board of supervisors or the election commissioners as the place or places at Avhich the election was to be held.
It appears conclusively that the election was not held at the schoolliouse of the consolidated school district, nor was it held at a convenient place designated by the trustees of the school. In fact, it seems that there Avas no schoolhouse of the consolidated school district at which the election could have been held, and no other place was designated by the trustees of the school or the board of supervisors.
The decisive point in the case is Avhetlier or not the election, under the circumstances, was valid, because the validity of the bonds depended upon the validity of the election authorizing their issuance.
*176Tlie authority granted by the legislature to create consolidated school districts and to issue bonds for the erection of school buildings therein depends entirely upon the statute (chapter 184, Laws of 1914; chapter 194, Laws of 1916; Hemingway’s Code, section 4004), and, unless the provisions of the act be substantially complied with, the power granted cannot be exercised; and therefore, if the election was not held at the place provided by the statute, it is void. We here set out the act of the legislature (chapter 194, Laws of 1916; Hemingway’s Code, section 4004), which is as follows:
“That in any case where it becomes necessary to hold an election affecting any question to be submitted to the qualified electors in any consolidated school district in this state, as now provided by the laws of the state forming such consolidated school districts, that such election shall be held at the schoolhouse of said district, or, if there is no schoolhouse, the election shall be held at a convenient place designated by the trustees of the school,” etc.
The plain language of the statute leads us to conclude that the election was void, and the lower court erred in dissolving the injunction and dismissing the bill, because the election was not held at the .schoolhouse of the consolidated district, nor was it held at a convenient place designated by the trustees of the school. If there was no schoolhouse at which the election could have been held, which seems here to be true, then the trustees of the school should have designated a convenient place at which to hold the election; but it appears the trustees designated no place for the election, and that it was held somewhere in th district at places contrary to the provision of the statute. The holding of the election at the designated place, as provided by the act, was essential to its validity, since the authority to hold the election rests solely upon the statute. Barrett v. Cedar Hill C. S. Dist., 85 So. 125.
It is unavailing to argue that the failure to hold the election at the place provided by the statute is a mere ir*177regularity, and that, since all of the qualified voters of the District had notice of the election, the irregularity is harmless and should not defeat the full and fair expression of the electors of the district. This reasoning cannot be upheld, because the election in this case could only be held by a special statutory power, the exercise of which must conform substantially to all of the affirmative mandatory requirements thereof. It was more than a mere irregularity; it ivas a clear failure to hold the election at the place provided by the special statute granting the authority for an election.
The decree of the lower court is reversed, and judgment here for the appellants.

Reversed.